Citation Nr: 1746097	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO. 00-24 386A	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an effective date earlier than June 23, 2012, for the assignment of a 10 percent disability rating for right knee instability.

2. Entitlement to an effective date earlier than June 23, 2012, for the assignment of a 40 percent disability rating for right knee limitation of extension.

3. Entitlement to an effective date earlier than June 23, 2012, for the assignment of a 10 percent disability rating for left knee instability.

4. Entitlement to an effective date earlier than June 23, 2012, for the assignment of a 50 percent disability rating for left knee limitation of extension.


ORDER

An effective date earlier than June 23, 2012, for the assignment of a 10 percent disability rating for right knee instability is denied.

An effective date earlier than June 23, 2012, for the assignment of a 40 percent disability rating for right knee limitation of extension is denied.

An effective date earlier than June 23, 2012, for the assignment of a 10 percent disability rating for left knee instability is denied.

An effective date earlier than June 23, 2012, for the assignment of a 50 percent disability rating for left knee limitation of extension is denied.


FINDINGS OF FACT

1. The earliest date of a pending claim of entitlement to a separate rating of 10 percent for right knee instability is October 17, 1996. 

2. The date it became factually ascertainable that an increase in the right knee disability occurred to warrant assignment of a separate rating of 10 percent for right knee instability is June 23, 2012.

3. The earliest date of a pending claim of entitlement to a disability rating of 40 percent for right knee limitation of extension is October 17, 1996. 

4. The date it became factually ascertainable that an increase in the right knee disability occurred to warrant assignment of a disability rating of 40 percent for right knee limitation of extension is June 23, 2012.

5. The earliest date of a pending claim of entitlement to a separate rating of 10 percent for left knee instability is October 17, 1996. 

6. The date it became factually ascertainable that an increase in the left knee disability occurred to warrant assignment of a separate rating of 10 percent for left knee instability is June 23, 2012.

7. The earliest date of a pending claim of entitlement to a disability rating of 50 percent for left knee limitation of extension is October 17, 1996. 

8. The date it became factually ascertainable that an increase in the left knee disability occurred to warrant assignment of a disability rating of 50 percent for left knee limitation of extension is June 23, 2012.


CONCLUSIONS OF LAW

1. The criteria for assignment of an effective date earlier than June 23, 2012, for the assignment of a 10 percent rating for right knee instability have not been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400, 4.71a, Diagnostic Code 5257 (2016).

2. The criteria for assignment of an effective date earlier than June 23, 2012, for the assignment of a 40 percent rating for right knee limitation of extension have not been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400, 4.71a, Diagnostic Code 5261 (2016).

3. The criteria for assignment of an effective date earlier than June 23, 2012, for the assignment of a 10 percent rating for left knee instability have not been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400, 4.71a, Diagnostic Code 5257 (2016).

4. The criteria for assignment of an effective date earlier than June 23, 2012, for the assignment of a 50 percent rating for left knee limitation of extension have not been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400, 4.71a, Diagnostic Code 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a). 

The applicable effective date statute and regulations provide that the proper effective date for increased rating claims is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim for increased rating. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim for increase. Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98. 

The Federal Circuit has reaffirmed that "the plain language of [section] 5110(b)(2)...only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim." Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2009). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).

The Veteran filed a claim of entitlement to service connection for bilateral knee disabilities which was received at the RO on October 17, 1996. That claim was granted by the Board in a May 2000 rating decision. The RO implemented the Board's grant of service connection in a July 2000 rating decision, wherein it assigned an initial disability rating of 10 percent under Diagnostic Code 5260 (limited flexion) and an effective date of October 17, 1996. 

The Veteran appealed the initial disability rating. During the course of the appeal, an increased rating of 20 percent was granted by the RO in a May 2001 rating decision, under Diagnostic Code 5260, effective August 24, 2000. In a June 2002 decision, the Board assigned an earlier effective date for the assignment of the 20 percent rating, effective October 17, 1996, the date of claim. The Veteran appealed the Board's denial of any rating higher than 20 percent, and the June 2002 decision was vacated by the United States Court of Appeals for Veterans Claims (Veterans Court) in an August 2004 Order. The appeal was subsequently remanded to the RO in February 2005. 

In a March 2009 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), the Veteran purported to withdraw his appeal. However, 5 days later, his attorney requested that the appeal be continued. The RO treated the appeal as reinstated; and, in an August 2012 rating decision, the RO granted separate ratings for limited extension (Diagnostic Code 5261), a 30 percent rating for the right knee, and a 40 percent rating for the left knee, each effective June 23, 2012, the date of a VA examination demonstrating entitlement. Upon return to the Board by the RO, in a November 2012 decision, the Board granted separate ratings of 10 percent for lateral instability (Diagnostic Code 5257) for each knee. The Board also granted increased ratings for limited extension of 50 percent for the left knee and 40 percent for the right knee and denied increased ratings for limited flexion. 

In a March 2013 rating decision, the RO implemented the Board's decision to assign separate ratings under Diagnostic Code 5257 and increased ratings under Diagnostic Code 5261. The RO made these grants effective June 23, 2012. In September 2013, the Veteran filed his Notice of Disagreement with the effective dates assigned by the RO, and the appeal was perfected with the timely submission of a VA Form 9 in March 2015. 

The Board finds that these issues have continued in appellate status since October 17, 1996. In November 2012, the Board made no decision on the effective dates for the ratings for limited extension and lateral instability, but left that to the RO. The RO's March 2013 implementing decision cannot be appealed to the Board regarding the ratings assigned therein, as those matters are subject to the November 2012 Board decision. However, the effective dates are subject to appeal to the Board as the Board made no determination on that matter. 

In sum, the Board finds that the appropriate date of claim is October 17, 1996, the date the claim of entitlement to service connection was filed. The Board must next determine the date entitlement to the current ratings for limited extension and lateral instability arose. The later of these 2 dates will determine the appropriate effective dates. 

Under Diagnostic Code 5257, either recurrent subluxation, or lateral instability, is assigned a rating of 30 percent if severe; a rating of 20 percent if moderate; or a rating of 10 percent if slight. 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The word "lateral" denotes a position farther from the median plan or midline of the body or structure. See Dorland's Illustrated Medical Dictionary 1022 (31st ed. 2007). Thus, the term "lateral instability" refers to instability of the knee joint in the lateral direction. This is detected by an examiner through specific tests, such as varus and valgus stress testing. 

Under Diagnostic Code 5261, limited extension merits a rating of 50 percent where extension is limited to 45 degrees; 40 percent where extension is limited to 30 degrees; 30 percent where extension is limited to 20 degrees; 20 percent where extension is limited to 15 degrees; 10 percent where extension is limited to 10 degrees; and 0 percent where flexion is limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A June 12, 1998, Clinical Note reveals pain was present on flexion and extension of both knees (VBMS record 06/03/1999 at 23). A July 9, 1998 Clinical Note reveals evidence of effusion in both knees (VBMS record 06/03/1999 at 22). A July 31, 1998, Clinical Note reveals the Veteran was wearing a left knee brace. A March 5, 1999, Clinical Note reveals he was wearing supports on both knees (VBMS record 06/03/1999 at 20). 




A March 4, 1998, Clinical Note reveals complaint of pain on extension of both knees with small effusion on the left (VBMS record 08/09/2004). 

A December 17, 1999, Clinical Note reveals complaint of pain in both knees. X-rays were interpreted as not showing any definitive osteoarthritis changes, but the clinical picture was deemed compatible with early osteoarthritis (VBMS record 08/09/2004).

An April 9, 1999, Clinical Note reveals the Veteran's complaint that, after driving, his knees give him a lot of trouble. X-rays of his left knee and right knee were negative. Pain was present on extension. The diagnosis was probable mild indolent degenerative arthritis (VBMS record 06/03/1999 at 3).
 
The report of a July 1999 VA Knee Examination reveals the Veteran's complaint of pain and weakness of the knees, with running and jogging completely precluded. Cold weather would make the pain increase. He could go up and down stairs, but he had to do it very slowly because of pain. He experienced pain with sitting for a long time-more than 15 to 20 minutes-and standing in one place for more than 10 to 15 minutes. He could not walk more than 1/4 of a block before needing to sit. Range extension was measured at 0 degrees, with complaints of pain. There were coarse crepitations palpable. Findings for medial stability, lateral stability, and anterior-posterior stability were normal. The Lachman's and McMurray's tests were negative. Drawer sign was negative. There was no evidence of any subluxation. He ambulated with the tendency of keeping the knees somewhat flexed to the range of 5 to 10 degrees. There was bilateral listing. There was no active inflammation of the knees to palpation.

A February 21, 2000, Clinical Note reveals complaint of pain in the knees. Examination revealed pain on extension, but no effusion. The examiner diagnosed arthritis (VBMS record 03/08/2000). 




The report of a January 2001 VA Knee Examination reveals the Veteran was wearing his knee braces and moved slowly up onto the examination table. He did not take the braces off. He was able to extend his knees to 180 degrees with some degree of pain. A goniometer was not used. The knees were not swollen reddened or hot. The Veteran was wearing bilateral hinged knee braces, but no cane or crutches. He could sit on the examination table with his knees in flexion at 90 degrees but he was unable to extend either leg to 0 degrees from that position. When placed supine on the table, he could not fully extend due to pain in his back and essentially everywhere. The examiner was not able to do any active range of motion on him. He had tenderness in all areas of the knee, including direct pressure on the patella itself. The examiner assessed chronic bilateral knee pain with moderate-severe functional impairment and degenerative joint disease by X-ray.

A December 15, 2000, Clinical Note reveals that the Veteran was wearing knee braces. A bone scan showed increased activity on the left medial knee. Goniometry was not used (VBMS record 02/13/2001). 

A November 28, 2001, VA Primary Care Note reveals complaint of knee pain. The examiner noted moderate floatation of patella in both knees (more on left). The examiner described instability of the joint and weakness at 2/5 strength in both lower extremities with increased pain on flexion, extension, and rotation of both knee joints (VBMS record 12/27/2001). 

A June 6, 2002, VA Orthopedic Clinic Note reveals bilateral effusion with crepitus with range of motion, bilaterally. In the right knee, he had extension to 5 degrees. He has marked tenderness along the medial and lateral joint lines as well as the under surfaces of the patella. He had some mild tenderness along the medial collateral ligament. Examination of the left knee showed extension to 5 degrees. He had marked tenderness along the medial and lateral joint lines, the undersurface of the patella, as well as the medial collateral ligament, and the medial hamstrings. X-rays and radiographs showed no significant degenerative changes in either knee. The impression was early degenerative joint disease of the bilateral knees with left hamstring tendonitis and bilateral medial collateral ligament strains (VBMS record 12/07/2006). 

A July 9, 2004, VA Primary Care Note reveals pain on extension (VBMS record 07/09/2004).  

The report of an April 2006 VA Knee Examination reveals the Veteran's complaint of bilateral knee pain constantly, with flare ups in both knees 1 to 2 times a week. These would resolve in approximately one-half hour. He was able to walk 25 feet and at no time had surgery been advised for either knee. His pain was made worse with prolonged sitting and increased activity. Extension of the right knee was 0 degrees. Extension of the left knee was 0 degrees. There was no joint line tenderness or swelling. McMurray's sign was negative. There was no medial/lateral or anterior/posterior instability. No patellofemoral tenderness or crepitus was present. The torsion sign was negative, both medially and laterally. There was no increased loss of motion after repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination. Range of motion was limited by the expression of pain. X-rays revealed no degenerative changes or swelling. Articular surfaces were smooth and congruent.

After a review of all of the evidence, the Board finds that, prior to the June 23, 2012, VA examination, it is not factually ascertainable that the criteria for a rating in excess of 40 percent for the right knee or 50 percent for the left knee were met on the basis of limited extension. Measurements of extension have generally shown full extension to 0 degrees. The June 2002 report shows extension bilaterally to 5 degrees. However, this is noncompensable under Diagnostic Code 5261. 

The Board acknowledges that the January 2001 VA Knee Examination includes unusual descriptions of range of motion which do not comport with the rating schedule. This was also the case with flexion where the examiner reported flexion in percentages of normal rather than degrees. Moreover, the examiner's wording is imprecise. The examiner included a long discussion of the Veteran's positioning on the examination table. He clearly expressed difficulty extending the Veteran's knees in this discussion; however, it is not clear whether this is an artifact of the examination process or an actual finding. The examiner elsewhere specifically reported extension as 180 degrees. This is an unusual finding as 0 degrees is normal under 38 C.F.R. § 4.71a, Plate II. It would appear physically impossible to attain 180 degrees away from normal as maximum flexion is only 140 degrees. The Board notes that a goniometer was not used by the examiner, and for this reason, the Board finds these results to have less probative weight than the other results. See 38 C.F.R. § 4.46 (use of a goniometer in the measurement of limitation of motion is indispensable). 

The Board understands that motion of the knee was painful, and that the Veteran specifically experienced pain on extension of his knees. Although pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 38; see 38 C.F.R. § 4.40. These normal working movements of the body are evaluated in the case of a knee disability through testing conducted by the examiner. Therefore, the extension of 0-5 degrees reported by the examiners is probative evidence that the Veteran's pain did not produce additional functional loss. The compensable rating assigned each knee throughout the period on appeal contemplates painful motion of any kind. See 38 C.F.R. § 4.59. 

After a review of all of the evidence, the Board finds that, prior to the June 23, 2012, VA examination, it is not factually ascertainable that the criteria for a compensable rating for either knee were met on the basis of lateral instability or recurrent subluxation. 

The Board acknowledges that the January 2001 VA examiner described instability in the discussion of "floatation" of the patella. However, the examiner did not include findings of testing that is specifically intended to measure lateral instability, the specific criterion listed under Diagnostic Code 5257. These tests include varus and valgus stress testing. Such testing was conducted in July 1999 and April 2006, and the results were entirely negative for lateral instability and subluxation. These findings are more persuasive than the reference to instability by the January 2001 VA examiner in what is otherwise a strangely-worded report. The Board notes that "instability" is a general term. Within the context of ratings for the knee, the use of the specific term "lateral instability" in the rating criteria is significant. Such instability is not substantiated prior to the June 23, 2012, VA examination. 

The Board reiterates that the only matters on appeal are the effective dates for limitation of extension and lateral instability or recurrent subluxation. The Board's November 2012 decision is final with regard to any other ratings for the knee. 

In sum, the Board finds that the earliest date of a pending claim of entitlement to separate ratings instability and increased ratings for limitation of extension is October 17, 1996. For each rating, the date it became factually ascertainable that an increase in the disability had occurred is June 23, 2012. As such, the Board concludes that the criteria for an effective date earlier than June 23, 2012, are not met for any of the ratings. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duties to Notify and Assist

This appeal arises from the Veteran's disagreement with the effective dates assigned following the grant of increased and separate rating. Therefore, no additional notice is required.

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. There is no matter pertinent to resolution of this appeal that requires a medical opinion. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Daniel G. Krasnegor, Attorney
Department of Veterans Affairs


